United States Court of Appeals
                     For the First Circuit


No. 21-1296

                         LIBAN ABDI ALI,

                           Petitioner,

                               v.

                       MERRICK B. GARLAND,

                  Attorney General, Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                             Before

                      Barron, Chief Judge,
                      Gelpí, Circuit Judge,
                      and Katzmann,* Judge.


     Edgar L. Fankbonner, with whom Susan B. Church, Goldberger &
Dubin, PC, and Demissie & Church were on brief, for petitioner
Ali.
     Michele Y. F. Sarko, Trial Attorney, Office of Immigration
Litigation, U.S. Department of Justice, with whom Brian Boynton,
Acting Assistant Attorney General, Civil Division, and Andrew N.
O'Malley, Senior Litigation Counsel, were on brief, for respondent
Garland.

                           May 5, 2022




          * Of the United States Court of International Trade,
sitting by designation.
          BARRON, Chief Judge.    Before us is a petition for review

from Liban Abdi Ali ("Ali"), in which he challenges a ruling by

the Board of Immigration Appeals ("BIA") that affirmed the denial

of his request for deferral of removal pursuant to the Convention

Against Torture and Other Cruel, Inhuman or Degrading Treatment or

Punishment ("CAT").   We grant the petition in part, vacate the

decision of the BIA in part, and remand to the BIA for further

proceedings consistent with this opinion.

                                  I.

          Ali is a noncitizen who arrived in the United States in

2000.   He was then approximately nine years old.       Ali was granted

asylum in 2002.

          Almost two decades later, on March 3, 2020, the U.S.

Department of Homeland Security served Ali with a Notice to Appear

("NTA") for removal proceedings pursuant to 8 U.S.C. § 1229a.        The

NTA charged that Ali was a noncitizen from Somalia who had not

been "admitted or paroled" in the United States.1       It alleged that

although Ali had been granted asylum on February 23, 2002, he was

subject to removal from the United States pursuant to 8 U.S.C.

§§ 1182(a)(2)(A)(i)(II)   and   1182(a)(2)(C)   based    on   his   prior




          1 Ali claimed that he was a citizen and national of
Kenya, but through counsel at his removal hearing, "stipulate[d]
to" being a citizen of Somalia.



                                 - 2 -
Massachusetts state law convictions for drug-related crimes and

purported activities in relation to the trafficking of cocaine.2

          At a master calendar hearing on April 1, 2020, Ali,

through his counsel, denied "the two charges of removability."

The Immigration Judge ("IJ") at the hearing "sustain[ed]" the

allegations    in    the   NTA   and   "sustain[ed]   the   charges   of

removability."      Ali, through his counsel, indicated his intent to

apply for various forms of relief from removal.

          A removal hearing was scheduled first for April 14,

2020.   Ali submitted to the IJ an Application for Asylum and for




          2   8 U.S.C. § 1182(a)(2)(A)(i)(II) makes "inadmissible,"

          [e]xcept as provided in clause (ii), any alien
          convicted of, or who admits having committed,
          or who admits committing acts which constitute
          the essential elements of a violation of (or
          a conspiracy or attempt to violate) any law or
          regulation of a State, the United States, or
          a foreign country relating to a controlled
          substance (as defined in section 802 of
          Title 21).

8 U.S.C. § 1182(a)(2)(C)(i) makes "inadmissible,"

          [a]ny alien who the consular officer or the
          Attorney General knows or has reason to
          believe is or has been an illicit trafficker
          in any controlled substance or in any listed
          chemical (as defined in section 802 of
          Title 21), or is or has been a knowing aider,
          abettor, assister, conspirator, or colluder
          with others in the illicit trafficking in any
          such controlled or listed substance or
          chemical, or endeavored to do so.



                                  - 3 -
Withholding of Removal ("Form I-589"), to which he attached a

declaration in support of his application for withholding of

removal and protection under the CAT. Ali specified on the Form I-

589 and in the declaration that he sought withholding of removal

pursuant to 8 U.S.C. § 1231(b)(3) based on the persecution that he

contended that he would be subject to in Somalia and pursuant to

the CAT based on the torture that he contended that he would be

subject to there, see 8 U.S.C. § 1231 note; 8 C.F.R. § 1208.16.

In support of these contentions, Ali submitted to the IJ amended

versions of both his Form I-589 and declaration as well as various

supplemental exhibits.3

          Ali's   removal   hearing   was   held   on   June 18,   2020.

Following the removal hearing, the IJ "sustain[ed] the charges in

the [NTA] by clear, convincing, and unequivocal evidence."

          The IJ explained that in 2017, Ali was convicted of one

charge of trafficking in more than eighteen and less than thirty-




          3 The Form I-589 also constituted a request for asylum.
Ali's counsel explained at Ali's removal hearing, however, that
Ali was "ineligible for asylum" because he had "criminal
convictions that disqualif[ied]" him and because his application
for asylum was "untimely." Ali's counsel clarified, though, that
Ali continued to pursue a claim for withholding of removal pursuant
to 8 U.S.C. § 1231(b)(3) and for protection from removal pursuant
to the CAT. Ali's counsel agreed during that proceeding that if
Ali had committed "a particularly serious crime, that would bar
him" from being eligible for withholding of removal pursuant to 8
U.S.C. § 1231(b)(3).    His counsel maintained, however, that in
that event, Ali still would be eligible for some form of protection
from removal pursuant to the CAT.


                                - 4 -
six grams of cocaine, see Mass. Gen. Laws ch. 94C, § 32E(b), two

charges of possession of a large capacity firearm, id. ch. 269,

§ 10(m), eight charges of carrying a licensed firearm while under

the influence, id. ch. 269, § 10H, one charge of receiving stolen

property over $250, id. ch. 266, § 60, one charge of conspiracy to

violate provisions of the Massachusetts Controlled Substances Act,

id. ch. 94C, § 40, and one charge of possession of a firearm while

committing a felony, id. ch. 265, § 18B.     The IJ further found

that Ali had been sentenced in state court to serve concurrently

terms of imprisonment of three years and six months for each of

the first three convictions, and that he had been "sentenced to

probation for two years" for the remaining convictions, although

it was "unclear whether or not it was served during the sentence

or after the sentence."

          The IJ then turned to Ali's request for withholding of

removal pursuant to 8 U.S.C. § 1231(b)(3) based on his claimed

fear of persecution in Somalia.   The IJ denied the request on the

ground that Ali had been convicted of a "particularly serious

crime" and so was statutorily ineligible for such protection.   See

8 U.S.C. § 1231(b)(3)(B)(ii) (making ineligible for withholding of

removal pursuant to 8 U.S.C. § 1231(b)(3)(A) any noncitizen who

"the Attorney General decides" is, "having been convicted by a

final judgment of a particularly serious crime," a "danger to the

community of the United States").   The IJ also denied the request


                              - 5 -
on the merits of the claim that he would be subject to persecution

in Somalia.

            Finally, the IJ addressed Ali's claim for protection

from removal pursuant to the CAT.             A noncitizen who has been

convicted of a "particularly serious crime" and is therefore not

eligible for withholding of removal based on a claim of persecution

pursuant to 8 U.S.C. § 1231(b)(3) may still be entitled to what is

known as "deferral of removal" if the noncitizen can show that he

is   "entitled   to    protection    under     the   [CAT]."        8    C.F.R.

§ 1208.16(c)(4); see also Foreign Affairs Reform and Restructuring

Act of 1998, Pub. L. 105-277, 112 Stat. 2681, 2681-822.                 To make

that showing, the noncitizen must demonstrate that he "is more

likely than not to be tortured in the country of removal."                   8

C.F.R. § 1208.16(c)(4).

            The IJ determined that Ali was not entitled to deferral

of removal pursuant to the CAT because Ali had not met his burden

to "show[] it is more likely than not based on the evidence before

the [c]ourt that he would be tortured in the proposed country of

removal."     The     IJ   then   ordered    Ali   "removed    to   Somalia."

(capitalization altered).




                                    - 6 -
           Ali appealed the IJ's rulings to the BIA, which affirmed

the IJ.   Ali then filed on April 14, 2021 this petition for review

of the BIA's decision.4

           The next day, Ali filed a motion to stay his removal

pending resolution of his petition, which this Court denied on

June 7, 2021.    This Court did so on the ground that Ali's motion

to stay had failed to make the "strong showing that he is likely

to succeed on the merits" of his petition.     Nken v. Holder, 556

U.S. 418, 426 (2009).     The government then notified this Court

that it did not intend to remove Ali prior to September 15, 2021.

Ali represented in a brief filed with this Court on August 9, 2021,

that he was at that time detained by U.S. Immigrations and Customs

Enforcement.

                                II.

           Ali focuses his briefing to us on the BIA's ruling

affirming the IJ's ruling denying Ali deferral of removal pursuant

to the CAT.     Ali contends that the BIA erred in that ruling by

affirming the IJ's rejection of each of the three distinct grounds

for granting CAT-based deferral of removal that Ali had advanced.5


           4The BIA considered Ali's amended brief to the BIA, and
that is the filing to which we refer in this opinion.
          5  Because Ali does not in this appeal develop any
argument to challenge the IJ's finding, affirmed by the BIA, that
he committed a "particularly serious crime" and was therefore
ineligible for withholding of removal, except to state in the
"Summary of Argument" section of his brief to us that "the IJ



                               - 7 -
          The first ground is that Ali will be tortured by members

of al-Shabaab -- which the BIA described as an "armed terrorist

organization"   --   and that the government of Somalia will be

willfully "blind" to such abuse.        The second ground is that he

will be tortured by "private militias" and "armed criminals" in

Somalia and that the government of Somalia will be "willfully

blind" to that abuse as well.   The final ground is that he will be

tortured "at the hands of Somali security forces."

          Ali contends that the BIA erred in affirming the IJ's

ruling as to each of these three grounds because the IJ violated

8 C.F.R. § 1208.16(c)(3).     That regulation provides that "[i]n

assessing whether it is more likely than not that an applicant

would be tortured in the proposed country of removal," 8 C.F.R.

§ 1208.16(c)(3) -- a determination the IJ "shall first" make in

its consideration of a claim of protection under the CAT, id.

§ 1208.16(c)(4) -- "all evidence relevant to the possibility of

future torture shall be considered," id. § 1208.16(c)(3).        Ali

also contends that the agency's denial of his various grounds for

CAT-based protection is not supported by substantial evidence once

the evidence that he argues that the IJ failed to consider is taken




erroneously found that [his] criminal convictions were for
particularly serious crimes," we do not review that determination
here. See United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990)
("[I]ssues adverted to in a perfunctory manner . . . are deemed
waived.").


                                - 8 -
into account.       See DeCarvalho v. Garland, 18 F.4th 66, 74 (1st

Cir. 2021) ("We will uphold the BIA's findings 'if they are

"supported by reasonable, substantial, and probative evidence on

the record considered as a whole."'                A BIA decision lacks the

support     of    substantial    evidence       when   the   record     compels   a

conclusion contrary to the one reached by the agency." (quoting

Agustin v. Whitaker, 914 F.3d 43, 45 (1st Cir. 2019))).

             The government responds by contending that both the IJ

and   the   BIA     considered    the    evidence      in    question    and   that

substantial evidence supports the BIA's affirmance of the IJ's

denial of Ali's request for CAT-based relief.                As we will explain,

we deny Ali's petition for review of the BIA's ruling insofar as

the petition challenges the BIA's affirmance of the IJ's denial of

Ali's al-Shabaab-related ground for obtaining CAT-based deferral

of removal.        However, we grant Ali's petition for review with

respect to his challenges to the BIA's affirmance of the IJ's

ruling denying him CAT-based deferral of removal on the other two

grounds at issue -- that Ali will be subject to torture in Somalia

at the hands of private militias and armed criminals (which he

refers collectively       in his briefing to us as "other private

actors") and that he will be subject to torture at the hands of

the security forces of the government of Somalia.




                                        - 9 -
                                A.

          An applicant for deferral of removal pursuant to the CAT

must establish "that it is more likely than not that he or she

would be tortured if removed to the proposed country of removal."

8 C.F.R. § 1208.16(c)(2); see also Ramírez-Pérez v. Barr, 934 F.3d

47, 52 (1st Cir. 2019). To make a showing that meets the definition

of torture in 8 C.F.R. § 1208.18(a), a noncitizen must

          offer specific objective evidence showing that
          he will be subject to: (1) an act causing
          severe physical or mental pain or suffering;
          (2) intentionally inflicted; (3) for a
          proscribed purpose; (4) by or at the
          instigation of or with the consent or
          acquiescence of a public official who has
          custody or physical control of the victim; and
          (5) not arising from lawful sanctions.

Mazariegos v. Lynch, 790 F.3d 280, 287 (1st Cir. 2015) (emphasis

removed) (quoting Romilus v. Ashcroft, 385 F.3d 1, 8 (1st Cir.

2004)).   The definition of "torture" includes "mental pain or

suffering" that is "caused by or resulting from," among other

things, "[t]he threat of imminent death" and "[t]he intentional

infliction or threatened infliction of severe physical pain or

suffering."   8 C.F.R. §§ 1208.18(a)(4)(i), (iii).

          The BIA reviews the immigration judge's fact-finding for

clear error, and its legal determinations "de novo."   DeCarvalho,

18 F.4th at 73; see also Matter of Z-Z-O-, 26 I. & N. Dec. 586,

590–91 (BIA 2015).     This Court has jurisdiction to review a

noncitizen's factual and legal challenges to a denial of relief


                              - 10 -
pursuant to the CAT, or "CAT order," see Nasrallah v. Barr, 140 S.

Ct. 1683, 1690 (2020); 8 U.S.C. §§ 1252(a)(1), 1252(a)(4), 1231

note.

              We review findings of fact that the BIA has affirmed

under "the substantial-evidence standard."                Nasrallah, 140 S. Ct.

at 1692 (citing 8 U.S.C. § 1252(b)(4)(B)).                 Under that standard,

"we will not disturb such findings if they are 'supported by

reasonable, substantial, and probative evidence on the record

considered as a whole.'"         Yong Gao v. Barr, 950 F.3d 147, 151 (1st

Cir. 2020) (quoting Ramírez-Pérez, 934 F.3d at 50).

              We review questions of law "de novo, 'with appropriate

deference     to     the    agency's    interpretation'"         of    any   relevant

statutes or regulations.          Ramírez-Pérez, 934 F.3d at 50 (quoting

Rivas-Durán v. Barr, 927 F.3d 26, 30 (1st Cir. 2019)).                       Where, as

here,   the    BIA    has    affirmed    the     IJ's   ruling    by   "includ[ing]

discussion of some of the IJ's bases for decision, we review both

the IJ's and BIA's opinions."            Bonnet v. Garland, 20 F.4th 80, 84

(1st Cir. 2021) (quoting Chanthou Hem v. Mukasey, 514 F.3d 67, 69

(1st Cir. 2008)).

                                          B.

              We start with the contention that the BIA erred in

affirming the IJ's ruling that Ali failed to meet his burden to

show that he is entitled to deferral of removal pursuant to the

CAT because he will be "torture[d] by [a]l-Shabaab" and                           the


                                        - 11 -
"security forces" of the government of Somalia will "turn a blind

eye" to that torture.    We see no merit to this contention, given

what the record supportably shows about the efforts that the

government of Somalia is making to counter al-Shabaab and the

specific arguments that Ali made to the IJ.

            The IJ did not dispute that Ali put forth evidence that

supportably shows that al-Shabaab would target Ali for torture if

he were removed to Somalia or that al-Shabaab would do so because

Ali would be a criminal deportee who was "westernized."     The IJ

nonetheless ruled that Ali's request for deferral of removal failed

because "any threat to [Ali] from al-Shabaab is not by or at the

instigation of or with the consent or acquiescence of a public

official or other person acting in an official capacity" as al-

Shabaab is a group "in fact in armed conflict with the government

of Somalia."   The IJ further explained that "[w]hether that armed

conflict is successful by the government of Somalia is not germane"

to Ali's request for CAT-based deferral of removal because what

mattered was that "[t]he government of Somalia does not condone

and is in fact, again, as I said, in armed conflict with al-

Shabaab."

            The BIA, for its part, affirmed the IJ's ruling on this

score.   The BIA explained that "the evidence show[ed] [that] the

Somali government is actively fighting to control that armed

terrorist organization" and thus that Ali had "not shown that the


                               - 12 -
Somali   government    has    willfully         turned      a    blind       eye    to    [al-

]Shabaab's    activities."          The      BIA    cited       in    support       of    that

conclusion two cases, one from this Court and one from the Eighth

Circuit, regarding what must be shown to establish governmental

acquiescence in torture.            See Ramírez-Pérez, 934 F.3d                          at 52

(affirming BIA's rejection of a claim that Guatemalan authorities

would    acquiesce   in    any    torture       committed        by    gang        members);

Hassan v. Rosen, 985 F.3d 587, 590 (8th Cir. 2021) (observing that

noncitizen's   "assertion        that     the      Somali   government          and      [a]l-

Shabaab act in concert to torture people is wholly without record

support").

            In petitioning for review of the BIA's ruling, Ali does

not dispute to us that the record supportably shows that -- as the

IJ found and the BIA affirmed -- the government of Somalia is

actively engaged in an armed conflict with al-Shabaab.                             But, Ali

argues, his al-Shabaab-related ground for CAT-based deferral of

removal still has merit.

            In explaining why, Ali first contends that he is entitled

to CAT-based protection from removal based on the torture that he

maintains    that     he     will       be    subjected          to     by     al-Shabaab

"[i]rrespective of the Somalian government's political efforts to

'control' [a]l-Shabaab."         That is so, Ali contends, because "the

evidence shows that the Somalian government is unwilling to stop

[a]l-Shabaab from torturing" Ali in particular as he "himself is


                                        - 13 -
considered an undesirable person."6                Ali then goes on to contend

that, because that is so, the BIA erred in affirming the IJ's

rejection of his al-Shabaab-related ground for deferral of removal

because the IJ failed to grapple with the evidence in the record

that Ali contends is germane to the contention that authorities of

the government of Somalia will turn a blind eye to al-Shabaab's

abuse   of       him   precisely    because     of    the   hostility    of     those

authorities to Westernized criminal deportees such as himself.

             The       problem   for   Ali    in     pressing   this    basis     for

challenging the BIA's ruling is that he did not advance to the IJ

with any clarity this more nuanced version of his al-Shabaab-

related ground for deferral of removal, which he now contends the

IJ erred in denying on the ground that the IJ ignored evidence

directly relevant to it.           See Makhoul v. Ashcroft, 387 F.3d 75, 81

(1st Cir. 2004) ("Because he neglected to raise the 'social group'

issue before the IJ, that issue is procedurally defaulted.").

             To be sure, Ali did introduce at his removal hearing

written and oral testimony from an expert witness, Mary Harper,

who had experience reporting from Somalia and was the BBC News's




            Ali points out in his briefing to us, as he did in the
             6

brief that he submitted to the BIA, that he presented evidence
that the Somalian federal government exists only "nominally" and
that it "has no power outside of certain parts of the capital
region." But, Ali has not developed any argument in this appeal
or below that al-Shabaab can be properly understood to constitute
a government actor in those areas.


                                       - 14 -
"Somalia Analyst."    And, Ali is right that Harper did state in her

oral   testimony   that   al-Shabaab    targeted   westernized   criminal

deportees for abuse because such deportees "personif[y] everything

that" al-Shabaab "despise[s]."         Moreover, Ali also submitted to

the IJ a written statement from Harper that stated that government

authorities in Somalia "have displayed hostility to the idea of

people with a history of criminal convictions being deported to

Somalia," whom they view as "undesirables."

           Harper did not, however, assert with any clarity in her

testimony that even though the government of Somalia was engaged

in an armed conflict with al-Shabaab, it would exhibit -- either

through its security forces or its governmental personnel more

generally -- willful blindness to the abuse of westernized criminal

deportees when al-Shabaab in particular was responsible for that

abuse even though it otherwise would not ignore such abuse.         Thus,

it is not as if it were clear from Harper's testimony that Ali was

advancing the more nuanced al-Shabaab-related ground for obtaining

deferral of removal pursuant to the CAT that he now contends to us

that he pressed to the IJ.

           That said, we do recognize that Ali's counsel did assert

at the removal hearing that the government of Somalia "is willfully

blind in [al-Shabaab's] malfeasance."       But, Ali's counsel did not

in making that statement develop any argument as to how the

evidence in the record could support such a finding if the evidence


                                 - 15 -
in the record sufficed to show -- as Ali does not dispute it does

-- that the government of Somalia is actively fighting al-Shabaab

for control of the country.

            Thus, given what the record shows about the specific

argument that Ali made to the IJ, we cannot say that the IJ, in

finding the evidence of armed conflict between the government of

Somalia and al-Shabaab to be preclusive of Ali's al-Shabaab-

related ground for deferral of removal, "ignored" or otherwise

failed to consider evidence that bears on the ground for deferral

of removal that Ali advanced.        Rather, the record shows that the

IJ rejected Ali's al-Shabaab-related ground for granting deferral

of removal to him because there was substantial evidence that

refuted his attempt to show that the government of Somalia would

acquiesce in the abuse that he would face in that country at the

hands of al-Shabaab -- namely, the evidence of the government of

Somalia's    ongoing     armed    conflict    with    that   organization.

Accordingly, we cannot say that Ali has shown that the BIA erred

in affirming the IJ's rejection of Ali's al-Shabaab-based ground

for   deferral   of    removal,   because    we   conclude   that   the   BIA

supportably ruled that the IJ did not clearly err in making that

record-based ruling concerning whether Ali had shown that the

government of Somalia would acquiesce in the abuse by al-Shabaab

to which he claimed he would be subjected.




                                   - 16 -
                                C.

          We next take up Ali's challenge to the BIA's ruling

affirming the IJ's rejection of what Ali describes as his "other

private actors"-related ground for obtaining deferral of removal

pursuant to the CAT.     Ali contends that the BIA "erroneously

affirmed" the IJ's decision rejecting this ground because the IJ

"failed to consider" and to "account for" evidence pertaining to

it that he presented through both Harper's testimony at his removal

hearing and one of her written declarations.   Here, Ali once again

relies both on 8 C.F.R. § 1208.16(c)(3)'s requirement that "[i]n

assessing whether it is more likely than not that an applicant

would be tortured in the proposed country of removal, all evidence

relevant to the possibility of future torture shall be considered,"

and the requirement that the agency's factual findings be supported

by substantial evidence, see DeCarvalho, 18 F.4th at 74.

          Ali also contends that, at least once the evidence that

he asserts was not considered is put into the mix, the record does

not contain substantial evidence that could support a finding that

he failed to make out a CAT-based claim for deferral of removal

based on the harm that would be visited upon him by these "other

private actors."   Thus, he asks us to vacate the BIA's ruling for

this reason as well.

          We start by describing the evidence that Ali contends

that he put forth at his removal proceedings in support of this


                              - 17 -
"other    private   actors"-related   ground     for    securing   CAT-based

protection that the IJ "failed to consider."             We first describe

the testimony that Harper provided at his removal hearing.                We

then describe the declaration from her that Ali submitted to the

IJ as part of his removal proceedings that he contends that the IJ

also failed to consider.

            Harper began her testimony at Ali's removal hearing by

stating that Ali would "be at great threat if he was returned to

Somalia."     She then clarified that the "threat" to which she

referred "would come from" not only al-Shabaab and the security

forces of the government of Somalia, but also from "members of

private   militias"   and   "individuals   who    are    armed   criminals."

Harper testified as well that Ali would face that threat from those

actors due to his appearance and other "characteristics" that

marked him as a westernized criminal deportee.

            Later, Harper described in her testimony the nature of

the "great threat" that she believed Ali would encounter if he

were removed to Somalia at the hands of "the security forces,

criminal groups and al-Shabaab among others" (emphasis added).            To

be sure, Harper did testify about the abuse that she believed Ali

would face at the hands of al-Shabaab and the security forces of

the government of Somalia.      But, the record reveals that before

she began her testimony concerning al-Shabaab or security forces,

Ali's counsel asked her to describe other forms of abuse that she


                                 - 18 -
had "witnessed . . . being inflicted upon individuals in Somalia

who meet those characteristics," and Harper answered by describing

abuse that she did not attribute to either al-Shabaab or the

security forces.     In that testimony, Harper described the victims

of   the   abuse   being    "kept"   in     a    mental   hospital   "almost   as

prisoners" as well as being "beat[en]."                   That testimony also

included her broader statement that she believed that Ali "would

face threats or death or some kind of difficult violence" if

returned to Somalia.

            In addition to the testimony just described, Harper also

provided some testimony that is relevant to a finding of government

acquiescence in abuse that is not attributable to either al-Shabaab

or security forces.        Specifically, Harper was asked whether "the

authorities    in    Mogadishu       or     in    Somalia    in   general . . .

intervene," and whether "law enforcement" will "protect them from

this type of harm."        She responded that people like Ali would "get

absolutely no help from the security officers" --                     which she

appeared to understand as government "authorities" to whom one

would turn to for assistance.             She explained further that people

like Ali would not get such help because the "security forces" in

Somalia are themselves "often the people who are carrying out this

kind of physical abuse on such people" and are focused on "trying

to protect themselves from al-Shabaab and other groups."




                                     - 19 -
            We now turn to the declaration from Harper, which Ali

contends also was not considered by the IJ but which he contends

contained   evidence        that    supports      his   "other     private    actors"-

related ground for deferral of removal based on the CAT.                            Ali

explains    that       in    this    declaration        Harper      described      "her

observations of conditions in Somalia as recently as March 2020."

            We   will       refer   to   this     document    as    the   March    2020

declaration.     In the declaration, Harper described other forms of

abuse that Ali would face in Somalia that she did not attribute to

either al-Shabaab or to the security forces of the government of

Somalia. The record shows that the declaration referred, for

example,    to   the    "proliferation       of    armed     groups   in     Somalia,"

including "'armed clan militias'" and "'[p]olitical militias.'"

(emphasis and citation omitted).                And, Ali highlights, as he did

in his brief to the BIA, a portion of that declaration that stated

that individuals "deported back to Mogadishu . . . . are generally

seen as spies by the locals in Somalia," and that two such

repatriated individuals were "'killed in Mogadishu due to the

suspicions of being a spy.'" (citation omitted).

            The March 2020 declaration also contained statements

relevant    to   a     finding      of    government      acquiescence,       as    the

declaration quoted a "former government minister" who stated that

"'[d]eportees with a criminal past'" are "'suspected by the Somali

government of being law-breakers.'" (citation omitted).                      It stated


                                         - 20 -
further that Harper had spoken to "government officials" who "have

displayed hostility" to criminal deportees to Somalia and viewed

them as "undesirables."

          The IJ ruled that Ali was not entitled to deferral of

removal pursuant to the CAT on any of the grounds that he pressed.

But, the IJ did not refer to any of the evidence from Harper's

testimony or the March 2020 declaration that we have just described

concerning the abuse to which Ali contends that "other private

actors" would subject him.

          To be sure, the IJ did refer in his opinion to Harper's

"testimon[y]."   But, the IJ did so only by referring to her

statements in that testimony about "the threat from al-Shabaab,"

and "the threat from the security forces."   The IJ made no mention

of the testimony that Harper gave that pertained to the threat of

abuse that Ali would face at the hands of "armed criminals" and

"members of private militias."7


          7 The IJ did, as we describe in Part II.D below, also
explain in his opinion that the "motivation" of the security forces
of the government of Somalia who "mean[] to do the respondent harm"
indicated that those security forces would not be acting "at the
instigation of or with the consent or acquiescence of a public
official or other person acting in an official capacity." See 8
C.F.R. § 1208.18(a)(1) ("Torture is defined as . . . pain or
suffering . . . inflicted by, or at the instigation of, or with
the consent or acquiescence of, a public official acting in an
official capacity or other person acting in an official
capacity."). The government does not argue, however, that this
portion of the IJ's opinion concerning the lack of acquiescence by
the government of Somalia in the abuse that Ali contended he would



                              - 21 -
           The IJ did note in its opinion that Harper had made

"written statements," which we understand to be a reference to

Harper's March 2020       declaration that contained that evidence.

But, there is no indication from the face of the IJ's opinion that

the contents of that declaration concerning the threat of abuse

from "other private actors" that would bear on Ali's request for

deferral   of     removal    pursuant    to    the   CAT   were    given       any

consideration.

           The    government    acknowledges     the   requirement       for    an

immigration     judge   to   "consider[]"     "all   relevant    evidence"      of

torture in the regulation on which Ali relies. See 8 C.F.R.

§ 1208.16(c)(3).        But, the government contends that the BIA did

"consider[]" Ali's argument to it that the IJ ignored the evidence

from   Harper    described     above    and   affirmed     the    IJ's   ruling

nonetheless.     In doing so, the government notes that "the BIA is

not required 'to dissect in minute detail every contention that a

complaining party advances,' or to discuss each piece of evidence

proffered."      Li Sheng Wu v. Holder, 737 F.3d 829, 833 (1st Cir.

2013) (quoting Raza v. Gonzales, 484 F.3d 125, 128 (1st Cir. 2007)

(citation omitted)).         The government      then adds that the            BIA




face at the hands of security forces may also have been a basis on
which the IJ considered and rejected his "other private actors"-
related ground for CAT-based deferral of removal. Nor did the BIA
appear to rely on any such determination in rejecting that ground.


                                   - 22 -
"reasonably agreed" with the IJ's ruling that Ali had not shown

what he must as to this ground for securing CAT-based protection.

          The government is right that the BIA did purport to

affirm the IJ's denial of Ali's entitlement to deferral of removal

based on what it described as his "claim[] [of] a likelihood of

torture" at the hands of "others" -- which, in the context of the

BIA's opinion as a whole and his briefing to the IJ, appears to be

a ruling affirming the IJ's rejection of Ali's "other private

actors"-related ground for deferral of removal.   But, the BIA did

not describe the IJ as having considered and rejected Harper's

testimony or March 2020 declaration concerning the abuse he would

be subject to by such actors.   Instead, the BIA based its decision

to affirm the IJ as to this "other private actors"-related ground

entirely on the following basis: though Ali "claim[ed] a likelihood

of torture" from "others" and

          will undoubtedly be at some risk of harm in
          Somalia,   which   may   include   harassment,
          ostracization, or even beatings, . . . we
          agree   with   the   [IJ's]   finding,   after
          considering the risk of torture from all
          sources in the aggregate, that [Ali] has not
          shown a likelihood of torture. 8 C.F.R.
          § 1208.18(a)(3) ("Torture is an extreme form
          of cruel and inhuman treatment and does not
          include lesser forms of cruel, inhuman or
          degrading treatment or punishment that do not
          amount to torture.").8

          8 We note that although the BIA included a citation to 8
C.F.R. § 1208.18(a)(3) in the passage of its opinion that we quote
here, it quoted the language that instead appears in 8 C.F.R.



                                - 23 -
          That holding by the BIA does not show, however, that the

BIA determined that the IJ had considered Ali's evidence from

Harper supporting Ali's "other private actors"-related ground for

removal and found that evidence wanting.   And that is because the

IJ did not make the finding with which the BIA purported to be

"agree[ing]."   In fact, the IJ did not make any finding as to the

severity of the abuse that Ali would face at the hands of "other

private actors."   Indeed, as we have noted, the IJ did not even

mention that ground for granting him CAT-based removal in denying

him such protection.

          Thus, it follows that the BIA's ruling affirming the IJ

with respect to this "other private actors"-related ground for

deferral of removal does not address whether the IJ considered the

evidence from Harper concerning the abuse to which those actors

would subject Ali that Ali contends that the IJ failed to consider.

Nor can we say on this record that the IJ did give that evidence

from Harper any consideration, such that there would be no reason

for us to remand to the BIA based on the IJ's failure to have done




§ 1208.18(a)(2), and so that is the regulatory provision on which
we understand it to have relied in denying Ali's claim. Compare
8 C.F.R. § 1208.18(a)(2) ("Torture is an extreme form of cruel and
inhuman treatment and does not include lesser forms of cruel,
inhuman or degrading treatment or punishment that do not amount to
torture."), with id. § 1208.18(a)(3) ("Torture does not include
pain or suffering arising only from, inherent in or incidental to
lawful sanctions. . . .").


                              - 24 -
so.   For, while it is true that, as we have explained, the IJ made

reference to Harper's testimony and the March 2020 declaration

(albeit indirectly), there is no indication that the IJ gave any

consideration at all to the evidence directly bearing on the abuse

to which Ali contended that "other private actors" would subject

him   that       is   contained   in   either    Harper's   testimony     or    the

March 2020 declaration.9

             The government does separately contend that we must deny

Ali's petition challenging the BIA's ruling because, in citing to

the definition of torture in the passage of its opinion we quoted

earlier, the BIA was purporting to affirm a factual determination

by the IJ "that [Ali] had not shown that it is more likely than

not that he would be subjected to harm rising to the level of

torture by . . . others" rather than a factual determination

regarding the severity of any such abuse.             But, there is no basis

in    the   IJ's      opinion   for    concluding   that    the   IJ   made    that

probabilistic finding either.            And, in any event, the BIA in the

passage of its opinion in which it purported to be agreeing with




            To the extent that the government means to contend that
             9

the BIA itself considered the Harper evidence in question because
of the portion of the BIA's opinion in which the BIA states, "after
considering the risk of torture from all sources in the aggregate,"
we cannot agree. In context, that statement in the BIA's opinion
concerns only what the BIA determined that the IJ considered in
making the finding about the severity of the abuse that Ali would
face from "other private actors" that the BIA attributed to the
IJ. But, as we have explained, the IJ made no such finding.


                                        - 25 -
the    IJ's    finding   quoted    from   the   portion    of   the   relevant

regulations that concern how severe abuse must be to constitute

"torture," see 8 C.F.R. § 1208.18(a)(2), rather than the portion

of those regulations that addresses how "likely" it must be that

the noncitizen will be subjected to abuse that is severe enough to

constitute torture, see id. § 1208.16(c)(4). See also Patel v.

Holder, 707 F.3d 77, 80 n.1 (1st Cir. 2013) (explaining that "our

review is limited to the reasoning articulated below"); Makieh v.

Holder, 572 F.3d 37, 41 (1st Cir. 2009) ("[W]e should 'judge the

action of the BIA based only on reasoning provided by the agency.'"

(quoting Mihaylov v. Ashcroft, 379 F.3d 15, 21 (1st Cir. 2004))).

               The government is right that the BIA need not "'dissect

in    minute    detail   every    contention    that   a   complaining   party

advances.'"      Wu, 737 F.3d at 833 (quoting Raza, 484 F.3d at 128).

But, the BIA did not address Ali's contention that the IJ failed

to consider relevant evidence concerning the torture that he would

face from private militias and armed criminals.              And that is so,

even though the record shows that IJ failed to consider that

evidence.        Nor can we say that the failure to consider that

evidence was harmless, given how directly the body of evidence in

question bears on Ali's "other private actors"-related ground for

deferral of removal based on the CAT.             See Un v. Gonzales, 415

F.3d 205, 209 (1st Cir. 2005) (observing that "[w]e could, of

course, affirm if, even accepting petitioner's testimony as true,


                                     - 26 -
we nonetheless were compelled to hold" that "the facts did not

demonstrate" past or future persecution).              Thus, we must vacate

and remand the BIA's ruling affirming the IJ's denial of this

ground for granting Ali deferral of removal.

                                       D.

           We    turn   finally   to    Ali's    contention    that    the   BIA

"erroneously affirmed" the IJ's ruling denying his request for

deferral of removal pursuant to the CAT based on the torture that

he contends that he will be subjected to in Somalia at the hands

of the security forces of the government of Somalia.              Once again,

Ali relies on 8 C.F.R. § 1208.16(c)(3)'s requirement that the

agency "consider" "all evidence relevant" to his                 request for

deferral of removal pursuant to the CAT, as he contends that the

IJ "ignored" or "failed to address" the evidence of deportees to

Somalia being tortured by the security forces of that country that

Ali introduced through Harper's testimony at his removal hearing

and through the documentary evidence that he presented to the IJ

in support of his application.         In addition, Ali once again relies

on what he contends is a lack of substantial evidence in the record

to   support    the   BIA's   affirmance    of   the   IJ's   denial   of    this

"security forces"-related ground for CAT-based deferral of removal

once the assertedly overlooked evidence is taken into account.

           In assessing the merits of this aspect of Ali's challenge

to the BIA's ruling, we begin by reviewing the testimony from


                                   - 27 -
Harper that Ali contends that the IJ ignored and that bears on

Ali's "security forces"-related ground for CAT-based protection.

We then describe the evidence from Harper's March 2020 declaration

that Ali contends that the IJ ignored, and that further bears on

Ali's "security forces"-related ground for deferral of removal.

          Ali contends that Harper described, in her testimony at

his removal hearing, the abuse that he would face at the hands of

the security forces of the government of Somalia. Harper explained

at that hearing that the security forces "pose a very, a very grave

threat to him because of his particular characteristics that I've

outlined already."     Harper explained further in her testimony that

she had "kept track of some people who ha[d] been returned from

the U.K. and from Kenya and some of those individuals, young males,

highly   westernized    have    been   either   physically   beaten   or

threatened or arrested by security forces."      She further explained

that the security forces "turned on" such individuals because they

viewed such individuals as "threatening to Somali society."

          Ali does not dispute that the IJ referred in his opinion

to Harper's testimony concerning the threat that Ali faced at the

hands of security forces.      But, Ali contends, the IJ "disregarded"

that testimony nonetheless.      As support for that contention, Ali

points to the IJ's statement in his opinion that Harper "testified"

about the threat of abuse that Ali would face from the security

forces "almost as an afterthought."


                                  - 28 -
            Ali goes on to contend that the IJ also "disregarded"

the   content     of    Harper's      March 2020     declaration,       which   Ali

describes    as   a     document     that   specifically      "emphasize[s]     the

indiscriminate violence practiced by Somalia's official security

forces."    As Ali pointed out to the BIA, Harper in that March 2020

declaration asserted that if Ali were removed to Somalia, he could

in her opinion, because of his characteristics and as others had

been, be "killed and wounded," "abus[ed]," and "beat[en] . . . to

the ground" at the hands of those security forces -- which, we

note, the IJ in his opinion "[a]ssum[ed] . . . represent the

government of Somalia."            And, Ali also points out to us in his

petition for review that a portion of that declaration further

stated that "there exists a danger of being shot by security

forces . . .      who    are   extremely     jumpy     in    Somalia,    including

Mogadishu, partly because they are expressly targeted by [al-

Shabaab]," and provided as an example that "members of the minority

Somali Bantu community, many of whom were . . . forcibly returned

from the U.S. to Somalia, have been detained, tortured, . . . or

otherwise    abused      by    Somali    security    personnel     at    Mogadishu

International Airport" (emphasis added).

            The government responds that the BIA "considered" Ali's

contention      that     the    IJ      "disregarded        Harper's    March 2020

declaration" and rejected it.            It then further contends that "the

BIA reasonably agreed with the IJ's conclusion that Ali had not


                                        - 29 -
shown a more likely than not chance that he would be tortured" by

security forces in Somalia.

          But, in affirming the IJ's denial of Ali's security

forces-based claim for deferral of removal, the BIA relied entirely

on the same ground on which it relied in affirming the IJ's denial

of Ali's ground for requesting deferral of removal based on the

torture that Ali contended that he would be subjected to by what

the BIA described as "others" and that we addressed above --

namely, on the ground that the IJ did not err in finding that the

abuse to which Ali had shown that he would be subjected if he were

removed to Somalia was not severe enough to constitute torture.

And that is problematic because, as we have explained, the IJ did

not make any such finding.        Thus, we cannot say that the BIA

properly affirmed a finding by the IJ that Ali had not met his

burden to show that he would likely be tortured by security forces

in Somalia that was supported by substantial evidence, because the

only finding by the IJ with which the BIA purported to "agree" was

one that the IJ did not make.10

          The government does again urge us to construe the BIA as

having merely affirmed a finding that it attributed to the IJ


          10 For this reason, we need not resolve whether, as Ali
contends, the IJ violated 8 C.F.R. § 1208.16(c)(3) by failing to
consider all relevant evidence through the way the IJ treated the
evidence from Harper in her testimony and March 2020 declaration
that bears on Ali's "security forces"-related ground for CAT-based
deferral of removal.


                              - 30 -
regarding whether it was "more likely than not" that Ali would be

subject to abuse severe enough to constitute torture rather than

a finding that it attributed to the IJ regarding the limited

severity of the abuse that Ali had shown that he was likely to

suffer.    But, as we explained in connection with Ali's challenge

to the BIA's "other private actors"-related ruling, the IJ did not

make that finding either.         And, in any event, as we have noted,

that is a strained reading of the BIA's opinion, given that the

opinion expressly quotes only from the portion of the relevant

regulations that purports to define how severe abuse must be to

constitute torture, see 8 C.F.R. § 1208.18(a)(2) ("Torture is an

extreme form of cruel and inhuman treatment . . . ."), rather than

a regulation concerning how "likely" it must be that the noncitizen

will be subjected to abuse that is severe enough to constitute

torture, see, e.g., id. §§ 1208.16(c)(2), (4).11

            Finally, the government contends that we still must

affirm    the    BIA's   ruling   because,   although   Harper   described

violence, "she did not describe the injuries to the Somalis she



             To the extent that the government means to argue here,
            11

too, that the BIA itself considered the Harper evidence in question
because of the portion of the BIA's opinion in which the BIA
states, "after considering the risk of torture from all sources in
the aggregate," we cannot agree.     That statement concerns only
what the BIA determined that the IJ considered in making the
finding about the severity of the abuse that Ali would face that
the BIA attributed to the IJ. But, as we have explained, the IJ
made no such finding.



                                   - 31 -
witnessed being beaten or kicked . . . such that the agency could

reasonably conclude she provided insufficient detail to show that

such abuse by Somali security forces rose to the level of torture

or that Ali was at risk that it likely would rise to the level of

torture."    But, the IJ did not find that Ali had failed to meet

his burden to show that he would likely be tortured by security

forces in Somalia on any such basis.       Rather, the IJ rejected his

"security   forces"-related    ground    for   requesting   deferral   of

removal pursuant to the CAT solely because the IJ found that

"Harper indicated that the main motivation" of the security forces

who "mean to do the respondent harm" is "they are either too busy

to protect themselves and therefore they cannot protect other

people"   or to "harass people based on cultural differences," such

that they would not be acting "with the consent or acquiescence of

a public official or other person acting in an official capacity"

in visiting any abuse on Ali.

            Thus, the critical question is not whether substantial

evidence could support a finding that Ali had failed to meet his

burden to show that he would be subject to abuse by those forces

severe enough to constitute torture.           See DeCarvalho, 18 F.4th

at 73.    The critical question is whether this record compels the

conclusion that Ali could not make the requisite showing with

regard to the nature of the abuse to which he will be subjected,

notwithstanding   the   IJ's   failure   to    have   addressed   evidence


                                - 32 -
bearing on it.   See Un, 415 F.3d at 209.   Not even the government,

however, argues that the record would compel such a finding.   Nor,

we should add, does the government contend that the record compels

the motivation-based finding that the IJ made with respect to Ali's

claim of torture at the hands of the security forces of the

government of Somalia.   Thus, we conclude that the prudent course

is to vacate and remand for the BIA to address the aspects of the

record that have not been given their proper consideration.     See

id. at 210 ("[A]ssessing the credibility and significance of the

evidence in the context of the entire record is a task for the IJ

in the first instance.").

                               III.

          We therefore grant the petition for review, vacate the

order of the BIA, and remand the case to the BIA for further

proceedings consistent with this opinion.




                              - 33 -